DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

In regard to claims 1 and 16, ISHIDA;  et al., Pub. No.: US 20160244171 A1, taken either individually or in combination with other prior art of record fails to teach or render obvious “A module for an aircraft cockpit, the module comprising an instrument panel ... air conditioning distribution block : an air distributor; an excess air collector; a plurality of air distribution channels  comprising an air outlet arranged between its first and second ends...”.

Prosecution of the claims revealed that some of the elements may not have been disclosed by any prior art as a whole. There are some prior art which provides “air conditioning system for the cockpit of an aircraft”, with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claims 1 & 16 limitations. 

Some of the closest prior art found on search which all are fail to disclose above limitations;

ISHIDA; Toshiyuki et al., US 20160244171 A1, AIRCRAFT
Remarks: Discloses a forced air delivery mechanism for cooling equipment installed in the cockpit of an aircraft which has air-conditioned the inside of the cockpit, as cooling air to the equipment.
However, fails to disclose the claim elements at step 1 above.

BRAUNSCHWEIG VINCENT et al., EP 1323555 A1, Air Conditioning Device And Method For The Passenger Compartment Of A Motor Vehicle, 
Remarks: Discloses an air conditioning device and method for a motor vehicle interior,  allowing air diffusion towards a rear space
However, fails to disclose the claim elements at step 1 above.

Guering; Bernard et al.	, US 20140209740 A1, AIRCRAFT COCKPIT, IN PARTICULAR THE FRONT PORTION OF AN AIRCRAFT COCKPIT
Remarks: Discloses an arrangement of an instrument panel inside of an aircraft cockpit to provide a work environment for the pilot and/or co-pilot that is more ergonomic, having greater accessibility and improved integration of the surrounding functions into the flight station.
However, fails to disclose the claim elements at step 1 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-16 are allowed;
Claim 1 & 16 are allowed independent claims.
Claims 2-15 are allowed due to dependencies to the allowed claim 1.



Invention Drawings:

    PNG
    media_image1.png
    328
    591
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    422
    644
    media_image2.png
    Greyscale
   
    PNG
    media_image3.png
    548
    711
    media_image3.png
    Greyscale
   


    PNG
    media_image4.png
    571
    789
    media_image4.png
    Greyscale
       
    PNG
    media_image5.png
    482
    883
    media_image5.png
    Greyscale
   
    PNG
    media_image6.png
    307
    604
    media_image6.png
    Greyscale
      
                                     

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665